           Case 1:18-cv-00733-PGG Document 42 Filed 11/26/18 Page 1 of 2
                 Case 1:18-cv-00733-PGG Document 41 Filed 11/21/18 Page 1 of 2


GOLDBERG SEGALLALLP                                                                                                             Louis H. Kozloff I Partner
                                                                                                 Direct 267.519.6821    I   LKozloff@goldbergsegalla.com



                                                           November 21, 2018                        MEMO ENDORSED

                                                                                                   T-he Application is Q('alited.
VIA ECF & Courtesy Copy via Facsimile
                                                                                                   SOO~EREO:
Hon. Paul G. Gardephe
United States District Court
Southern District of New York
                                                     USDCSDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                                                                   Paul   G6:d:.~,J.
40 Foley Square, Room 2204                           DOC#:_ _ _-+----,--4----                      Dated:      /'vv11. ;z G Jz, /f.
                                                                                                                                )          .
                                                     DATE FILED: '
New York, NY 10007

                  Re:          XL Specialty Insurance Company v. Prestige Fragrances, Inc.
                               Case No. 18-cv-00733 (PGG)

Dear Judge Gardephe:

        I write on behalf of counsel for both parties, Plaintiff and Counterclaim-Defendant XL
Specialty Insurance Company ("XL Specialty") and Defendant and Counterclaim-Plaintiff
Prestige Fragrances, Inc. ("Prestige"), to jointly request leave for XL Specialty to amend its
Complaint and for Prestige to file an amended Answer and Counterclaim in response. XL
Specialty and Prestige each consent to its opposing part/ s amendment of the pleadings.
Therefore, amendment of the pleadings is permitted under Federal Rule of Civil Procedure
15(a)(2). L The parties seek the Court's permission pursuant to Rule 16(b)(4) to modify the
Court's Scheduling Order to permit amendment of the pleadings after the deadline for amending
pleadings under the Court's Scheduling Order passed. Good cause exists for allowing the parties
to amend their pleadings and neither party will be prejudiced by the other pa:ity' s amendment at
this stage of the litigation.

        The Court's initial Civil Case Management Plan and Scheduling Order (ECF Dkt. No.
17) established June 1, 2018 as the deadline for seeking leave to amend the pleadings. Good
cause exists for amending the pleadings after the deadline established by the Scheduling Order
because the amendments are based on information each party obtained during discovery after the
June 1, 2018 deadline for amending the pleadings. In addition, the parties do not anticipate that
further fact discovery will be needed to address any new allegations in the amended pleadings.
Therefore, amending the pleadings at this stage will not disrupt other case management
deadlines. Furthermore, neither party will be prejudiced by amending the pleadings at this stage
of the litigation because the amendments will conform the pleadings to information exchanged
between the parties in discovery or obtained in depositions of non-parties that both parties
attended. The amended pleadings will allege facts of which each party is already aware based on
the exchange of infonnation in discovery.

               XL Specialty and Prestige propose the following amended pleadings:

       Rule 15(a)(2) provides that "A party may amend its pleading only with the opposing
pmty's written consent or the court's leave.''
1700 Marltet Street. Suite 1418        I Philadelphia. PA 19103-3907 I     267.519.6800    I Fax267.519.6801 I www.GoldbergSegalla.com
NEW YORK   I   ILUNOIS   I FLORIDA I CALIFORNIA I MARYLAND I MISSOURI I NORTH CAROUi'lA I PENNSYLVANIA I NEW JERSEY I CONNECTICUT I UNITED KINGDOM
21309055.vl
       Case 1:18-cv-00733-PGG Document 42 Filed 11/26/18 Page 2 of 2
            Case 1:18-cv-00733-PGG Document 41 Filed 11/21/18 Page 2 of 2

Hon. Paul G. Gardephe
November 21, 2018
Page 2


       1.       XL Specialty proposes filing an Amended Complaint to assert additional factual
                allegations in support of its claim for Declaratory Judgment for rescission of
                insurance policies issue to Prestige. XL Specialty's amended Complaint will not
                add new claims or causes of action.

       2.       Prestige proposes filing a Thil'd Amended Answer and Counterclaim in
                connection with XL Specialty's amended pleading. Prestige anticipates that it
                will amend certain paragraphs of its Counterclaim based upon information
                obtained in discovery including what disclosures were made to XL Specialty
                representatives and what XL Specialty did and did not do with that information in
                the underwriting and claims handling processes. Prestige may also make
                amendments to its Counterclaim depending upon the amendments XL Specialty
                ultimately malces to its original Complaint. Prestige's amendments would be
                reflected in a newly amended Counterclaim, and possibly in its answer and
                affirmative defenses to XL Specialty's Amended Complaint. The anticipated
                amendments will not add new causes of action nor go beyond the discovery areas
                covered by the parties over the past several months of litigation.

       3.       XL Specialty has not filed a response to Prestige's current Second Amended
                Counterclaim because it responded to the Second Amended Counterclaim by
                filing a Motion to Dismiss under Rule 12 which has not been decided. XL
                Specialty will either renew its Rule 12 Motion or othe1wise respond ta the Third
                Amended Counterclaim by way of an Answer.

        Counsel for XL Specialty and Prestige are available at the Court's convenience to discuss
this request for leave to file amended pleadings either at or before the Pretrial Conference
scheduled for November 29, 2018.

                                      Respectfully submitted,

                                    /?J/)?Ud
                                      Louis H. Kozloff          /
                                                                I
LHK:fmb

cc:    Joshua Gold, Esquire (via ECF)
       Dennis J. Nolan, Esquire (via ECF)
